DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on November 9, 2021 is acknowledged.
Claims 17-19 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Duplicate Claim Warning
Applicant is advised that should claim 6 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims at issue all recite a different functional limitation for the recited nanoparticles. The disclosure provides no description of what preparation techniques to follow, specific materials to use beyond the chitosan, inactivated influenza A virus antigen, and perhaps tripolyphosphate that are recited in claims 1-2, or any particular guidance about how to achieve these functions. The disclosure notes how other nanoparticle carriers in the prior art, such as poly(lactide-co-glycolide), had been unable to generate the same function in regard to mucosal IgA antibody response and reducing nasal virus shedding when a swine influenza antigen was encapsulated and tested in pigs (see specification 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that the nanoparticle “reduces transmission”, however, “reduce” is a relative term that has no clear meaning in the absence of a point of comparison. The claim and disclosure provide no point of comparison, therefore what constitutes a “reduction” is unknown.
Claims 9-14 recite or require an increase or a decrease in a recited parameter/function as compared to a “control”. The control can be “a composition which 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawaengsak et al. (previously cited).
Sawaengsak et al. disclose chitosan nanoparticles that encapsulate an influenza virus antigen (see abstract). Specifically they detail an inactivated H1N1 influenza A viron antigen that is encapsulated in tripolyphosphate crosslinked chitosan (see page 318 second column first paragraph and third-fourth paragraphs; instant claims 1-2, 6, and 15). An inactivated H1N1 influenza viron antigen is homologous to itself (see instant claim 7). The nanoparticles have varying sizes depending on the ratio of chitosan to tripolyphosphate, where desired colloidal particles are achieved in a pharmaceutically acceptable carrier and sized at an average diameter of 151.6 nm (seepage 320 first column first full paragraph, table I formulation C; instant claims 3 and 16).  A more .

s 1 and 3-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (Vaccine 2011 29(48):9026-9037) as evidenced by Graninger et al. (Us PGPub No. 2012/0270255).
Gupta et al. disclose chitosan coated polycaprolactone nanoparticles to encapsulate an influenza virus antigen (see abstract). Specifically, they detail the antigen to be a recombinant A/California/07/2009 hemagglutinin from H1N1influenza A, also known as swine flu (see page 9028 first column first full paragraph-second column first partial paragraph and page 9030 second column last paragraph; Graninger et la. paragraph 5; instant claims 1, 5-6, and 15).  The chitosan coating configuration meets the instant limitation for encapsulation by chitosan, since the coating physically encases the antigen (see instant claim 1). A recombinant H1N1 hemagglutinin is inactivated since it does not replicate and it also is homologous to itself (see instant claim 7). The nanoparticles are provided as a suspension in water after the removal of an organic phase employed during preparation (see page 9028 first column first full paragraph-second column first partial paragraph; instant claim 16). The nanoparticles have a diameter of 125.64 nm and an encapsulation efficiency of 74.84% (see page 9030 second column first partial paragraph; instant claims 3-4). Gupta et al. test the effectiveness of the vaccine in comparison to an empty version of the nanoparticles, a chitosan free version of the nanoparticles, and bare antigen in buffer that are all administered intranasally (see figure 10). They see that IgA antibody assessed via nasal lavage and lung lavage fluid was higher in the vaccine than in any of the comparative preparations (see figures 10; instant claim 12). They characterize these tests as demonstrating mucosal immune response (see section 3.6; instant claim 13). The .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaengsak et al. in view of Gupta et al. as evidenced by Graninger et al.
Sawaengsak et al. teach chitosan nanoparticles that encapsulate an influenza virus antigen (see abstract). Specifically they detail an inactivated H1N1 influenza A hemagglutinin antigen that is encapsulated in tripolyphosphate crosslinked chitosan (see page 318 second column first paragraph and third-fourth paragraphs; instant claims 1-2, 6, and 15). The nanoparticles have varying sizes depending on the ratio of chitosan to tripolyphosphate, where desired colloidal particles are achieved in a 
Gupta et al. disclose chitosan coated polycaprolactone nanoparticles to encapsulate an influenza virus antigen (see abstract). Specifically they detail the antigen to be a recombinant A/California/07/2009 hemagglutinin from H1N1influenza A, also known as swine flu (see page 9028 first column first full paragraph-second column first partial paragraph and page 9030 second column last paragraph; Graninger et la. paragraph 5; instant claims 1, 5-6, and 15).  The chitosan coating configuration meets the instant limitation for encapsulation by chitosan, since the coating physically encases the antigen (see instant claim 1). A recombinant H1N1 hemagglutinin is inactivated since it does not replicate and is homologous to itself (see instant claim 7). The nanoparticles are provided as a suspension in water after the removal of an organic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the tripolyphosphate crosslinked chitosan nanoparticles of Sawaengsak et al. where the A/California/07/2009 hemagglutinin antigen of Gupta et al. is encapsulated in the nanoparticles as an alternative to or along with their H1N1 hemagglutinin. This modification would have been obvious because Gupta et al. also teach the effectiveness of their H1N1 antigen being delivered via a chitosan based nanoparticle. The changes also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome or as the combination of two ingredients known for the same use.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. While Sawaengsak et al. are silent in regard to nasal shedding and transmission, their composition has all of the claimed structure that is instantly recited and the disclosure does not point to anything more than assembling the claimed components in order to yield the recited functions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore the limitations of the properties of instant claims 8-14 are met by the vaccine preparation of Sawaengsak et al. in view of Gupta et al. as evidenced by Graninger et al. who detail the same components in the same configuration as instantly recited. Therefore claims 1-16 are obvious over Sawaengsak et al. on view of Gupta et al. as evidenced by Graninger et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 10,682,314 in view Sawaengsak et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim nanoparticles associated with an inactivated H1N1 influenza antigen. The nanoparticles are recited in a pharmaceutically acceptable carrier. The patented claims recite that the nanoparticles are chitosan and that the antigen is from swine flu, but do not recite that the antigen is encapsulated by the nanoparticles.
Sawaengsak et al. teach chitosan nanoparticles that encapsulate an influenza virus antigen (see abstract). Specifically they detail an inactivated H1N1 influenza A 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the inactivated swine flu antigen of the patented claims in the tripolyphosphate crosslinked chitosan nanoparticles of Sawaengsak et al. This modification would have been obvious because Sawaengsak et al. detail encapsulation as a particular way in which similar influenza antigens can be associated with a chitosan nanoparticle and the patented claims already recite an association between a chitosan nanoparticle and their antigen. While the modified patented claims are silent in regard to the instantly recited properties of the nanoparticles, their composition has all of the claimed structure that is instantly recited and the disclosure does not point to anything more than assembling the claimed components in order to yield the recited functions. According to In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore the limitations of the properties of instant claims 8-14 are met by the vaccine preparation of the patented claims in view of Sawaengsak et al. Therefore claims 1-16 are obvious over claims 1 and 4-7 of U.S. Patent No. 10,682,314 in view Sawaengsak et al.


Conclusion
No clam is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615